Citation Nr: 1729214	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously considered these issues and remanded for additional development in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 Board remand directed the AOJ to obtain a new medical opinion as to whether the Veteran's hearing loss was at least as likely as not related to his military noise exposure.  The Board found the February 2009 examiner's rationale to be insufficient.  The AOJ scheduled an audiologic examination for the Veteran in June 2016.  The June 2016 examiner found that the results of audiologic testing were unreliable because the Veteran's responses to testing were exaggerated and not consistent.  The examiner did not provide an opinion on hearing loss due to the unreliable results.  The February 2009 examiner diagnosed the Veteran with hearing loss disability for VA purposes in accordance with § 3.385.  Treatment records also show he was fitted with hearing aids.  As such, there is no question whether the Veteran has a current disability; the question is whether the Veteran's current hearing loss is at least as likely as not related to his service.  In that regard, the examiner and the AOJ failed to comply with the Board's directive to obtain a medical opinion.  Additional remand is necessary to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that, although under Stegall, VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The June 2016 examiner provided an opinion on tinnitus.  However, the Board finds that claim for tinnitus is intertwined with the claim for hearing loss such that it must also be remanded at this time.  See VBA Training Letter 10-02 (Mar. 2010) (noting that tinnitus "is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss" and that sensorineural hearing loss, such as from presbycusis or acoustic trauma, is the most common cause of tinnitus").

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request a medical opinion on the Veteran's hearing loss from the June 2016 examiner, or another appropriately qualified VA clinician.  The clinician should review the Veteran's claims file and provide an opinion on the following:

a. Is the Veteran's hearing loss at least as likely as not due to noise exposure is service from artillery, mortars, and truck engines?  Please explain why and if there are any other contributing factors.

b. If the answer to the above question is yes, is the Veteran's tinnitus at least as likely as not due to his hearing loss?

Please consider all relevant lay and medical evidence, including the Veteran's friend's report of hearing problems since service.  Assume the Veteran had noise exposure in service in Vietnam, through his MOS of heavy vehicle driver, and training as Infantry Indirect fire Crewman.  Provide a comprehensive rationale for any opinion offered.  In rendering the above opinion, the examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or the limits of scientific/medical knowledge.

3. If any benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

